Title: To Alexander Hamilton from Benjamin Lincoln, 3 July 1792
From: Lincoln, Benjamin
To: Hamilton, Alexander



Sir
Boston July 3 1792

Notwithstanding our wishes to the contrary, we are too often impelled to call your attention from the more important duties of your Office to circumstances trivial indeed compared therewith. However painful the measure we cannot avoid it & preserve that uniformity in the different Offices so much to be desired, as thereby the general interest is promoted & the minds of the People kept in a state of quiet.
By the Act entitled “an act to provide more effectually for the collection of the Duties imposed by Law on Goods Wares & Merchandise imported into the United States, & on the Tonnage of Ships or Vessels” it is enacted in the 41st. section, that where the duties Shall exceed fifty Dollars they Shall be Secured by bond with condition for the payment thereof if accruing upon articles of the produce of the West Indies in four months; if accruing upon Madeira wine, twelve months; if accruing upon any other Goods Wares & Merchandize other than Teas imported from China Six months.
By the 42 Section of the same Law, it is enacted that all Teas imported from China may &c—the whole Section Seems to refer wholly to Teas imported from China, so that the Duties on all Teas other than such were to be Secured as other merchandise by bonds payable in six months.
The “Act making farther provision for the Collection of the Duties by Law imposed on Teas, & to prolong the term for the payment of Duties on Wines” is so drafted as to lead us to construe it more generally.
The preamble which often serves as a key to the whole stands very general. “Whereas it is conceived the following regulations concerning Teas may be conducive both to the accommodation of Importers thereof, & to the security of the Revenue”—In the first Section of this Law it is enacted, that in addition to the provisions contained in the fortieth and forty first section of an act entitled an Act to provide more effectually for the Collection of the Duties &c, “as they regard the payment or Securing the payment of the Duties on Teas, it Shall be lawful for every Importer of Teas if he or she Shall elect, So to do, to give his or her bond to the Collector of the District in which any of the said Teas Shall be landed in double the amount of the Duties thereupon with condition for the payment of the Duties in two years &c.” In the first Act, whenever the Duties on Teas were mentioned as they refered to the Duties on teas from China they were always So expressed. When we attended to the last Law which passed 3d. March 1791 and found that the Legislature directed additional provisions to those mentioned in the 41 and 42 sections of the Same Law, & that every Importer of Teas at his or her option Should give bond for two years, &c we thought the words every Importer of Teas to be full, & that they could not have a limited operation when compared with the Sections to which there was to be an additional provision.
In those Sections care was taken to designate fully the Teas intended when we came therefore to find that in the new Law all distinction of Teas were thrown down, & instead of Saying therein as before all Teas imported from China, a new Stile was adopted—the comprehensive one,—it Shall be lawfull for every Importer of Teas, &c—from a view of the whole matter, it was the opinion in this Office that every Importer of Teas was intitled to equal benefits. On that we Should have practiced without troubling you on the Subject had we not found that in New York one mode was adopted in Philadelphia a different one, & that from our construction of the Law, the practice here would be different from both. Will you be so good as to say what is right?
Secy of the Treasury
